308 F.2d 223
Paul Handy NUNLEY, Petitioner,v.United States District Judge Stephen S. CHANDLER, Respondent.
No. 7102.
United States Court of Appeals Tenth Circuit.
August 8, 1962.

Paul Handy Nunley, pro se.
Jack Parr, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
This is an application to file, in forma pauperis, a Petition for Writ of Mandamus, to require Respondent to entertain a motion seeking a medical examination and to conduct a hearing thereon, to determine the mental competency of Petitioner, pursuant to 18 U.S.C. § 4245.


2
From an examination of the records of the United States District Court Clerk, Western District of Oklahoma, it appears that there has been no certification from the Director of the Bureau of Prisons that Petitioner "* * * has been examined by the board of examiners * * *" and that "* * * there is probable cause to believe that such person was incompetent at the time of his trial." See: 18 U.S.C. § 4245. In the absence of such certification, Respondent lacked jurisdiction to conduct the hearing sought. See: United States v. Thomas, 6 Cir., 291 F.2d 478.


3
Leave to proceed in forma pauperis is accordingly denied and the case is dismissed.